Appellant-Mother, Angela Wright, filed a Motion for Extension of Time in which she asserts that the trial court may have not yet entered a final appealable order in this matter. We agree and for the reasons set forth below, dismiss this appeal.
Appellate courts in Ohio have jurisdiction to review the final orders or judgments of lower courts within their districts.
Section 3(B)(2), Article IV, Ohio Constitution; R.C. 2501.02; Prod.Credit Assn. v. Hedges (1993), 87 Ohio App.3d 207. See, also, Kouns v.Pemberton (1992), 84 Ohio App.3d 499. If an order is not final and appealable pursuant to R.C. 2505.02, a court of appeals does not have jurisdiction to consider the matter and it must be dismissed.
The Magistrate's Order was filed on January 29, 2001. On January 31, 2001, Wright filed a request for Findings of Fact and Conclusions of Law and then filed timely objections. On March 2, 2001, the trial court approved the Magistrate's Order without filing findings of fact and conclusions of law and without addressing Wright's objections. On March 28, 2001, appellant filed her notice of appeal from the trial court's March 2, 2001 Entry granting temporary custody of Joseph, Timothy and Gerald Leeth to Ross County Children's Services and legal custody of Alex Wright to the child's foster parents. On April 26, 2001, the Magistrate filed findings of fact and conclusions of law. Wright then timely filed amended objections. When a timely motion for findings of fact and conclusions of law has been filed the time period for filing a notice of appeal does not commence to run until the trial court files its findings of fact and conclusions of law. App.R. 4(B)(2). Walker v. Doup (1988),36 Ohio St.3d 229. A review of the record below indicates that the trial court has not yet entered an order adopting or modifying the magistrate's findings of facts and conclusions of law or addressing Wright's objections.
Upon consideration, this court finds that the Entry from which this appeal is taken is not a final appealable order. This appeal isDISMISSED.
 JUDGMENT ENTRY
It is ordered that the APPEAL BE DISMISSED and that appellees recover of appellant costs herein taxed.
It is further ordered that a special mandate issue out of this Court directing the Ross County Court of Common Pleas, Juvenile Division to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Exceptions.
  _________________________________ Roger L. Kline, Administrative Judge.
Harsha, J. and Evans, J. Concur.